 Case 3:19-cv-21248-BRM-LHG Document 26-1 Filed 03/18/20 Page 1 of 1 PageID: 338
Chester T. Vogel, P.E.
Chet Vogel has over 50 years of experience with the design of plumbing, HVAC, electrical, and fire
protection/detection systems for buildings. Prior to establishing his own firm, C.T. Vogel, P.E. Consulting
Engineer (CTVPE) in 1985, for more than 20 years, he held positions as Project Manager; Mechanical
Design Engineer; Director of Engineering and Partner-In-Charge of projects with Kallen & Lemelson
Engineers. In 2008, he retired as a Principal and President of M-E/Vogel Taylor Engineers PC, the
successor firm to Vogel Taylor Engineers LLP, founded in 1998. Major work included engineering designs
and the preparation of plans and specifications for health related and educational facilities; research
laboratories; industrial, commercial and residential properties. Chet continues to provide HVAC and
MEPS expert services for dispute resolution matters, and Mechanical Code consulting services to the
building industry, while lecturing for the 3-credit HVAC Course at RPI each Fall since 2010.

As an application engineer with Johnson Controls Company, he directed the design of automatic
temperature controls, building automation and energy management systems. For his work in this
specialized area, Mr. Vogel was awarded Special Commendation for his engineering report, "Building
Automation Systems for the University Campus”, by ACEC NY in 1969.

Mr. Vogel has successfully designed mechanical and electrical engineering and system designs within
major facilities for new building construction, as well as additions and renovation projects. His designs for
the Benjamin N. Cardozo School of Law at Yeshiva University – Brookdale Center, the New York
Hospital Medical Center of Queens 3000 Ton Chilled Water Plant, and the Delaware Public Health Clinical
Laboratories in Smyrna, received engineering excellence awards from the American Council of
Engineering Companies of NY (ACEC NY). In 2007 he was selected as Engineer of the Year in New York
State by ACEC NY.

Education

Rensselaer Polytechnic Institute, Troy, N.Y. – BME in 1958

Professional Registrations

Licensed Professional Engineer in New York, New Jersey, Connecticut, Pennsylvania and Massachusetts,
with inactive status in Delaware, Florida and Vermont, and a LEED Accredited Professional.

Professional Associations and Activities

American Council of Engineering Companies (ACEC) – Fellow
American Council of Engineering Companies of New York – Life Member & Former Board Member
   Engineer of the Year - 2007
   Mechanical Codes Committee (1970-Present) – Member and Past Chairman (1990-2007)
American Society of Heating Refrigeration and Air Conditioning Engineers (ASHRAE) – Fellow
   Past President of New York City Chapter (1976-1977)
   Former Member Technical Committee on Automatic Controls (TC1.4)
New York City Mayor’s Advisory Commission
   Construction Code Committee for Mechanical/HVAC/Boilers (2011-2014) – Co-Chairman
   Model Building Code Technical Committee for Mechanical/HVAC/Boilers (2003-2008) – Chairman
   World Trade Center Task Force Sub-Committee for Fuel Oil (2004) – Former Member
   World Trade Center Sub-Committee for Ventilation (1996) – Former Member
National Academy of Forensic Engineers – Senior Member and HVAC Expert
Planning Board Town of New Castle, Westchester County, NY – Former Member
Rensselaer Alumni Association – Albert Fox Demers Medal (2018) and Board of Trustees (1980-81)
Rensselaer Polytechnic Institute – Guest Lecturer for 3-Credit HVAC Design Course (2010-2019)
